Citation Nr: 0012794	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.


REMAND

The veteran's substantive appeal, VA Form 9, filed in 
December 1998, reflects his desire for a Travel Board hearing 
to be scheduled at the RO.  His representative reiterated 
this request in the February 1999 Statement of Accredited 
Representative in Appealed Case, VA Form 646, although the 
representative indicated that the veteran wanted a video 
conference hearing.  Unfortunately, the case was certified to 
the Board without further development of the hearing request, 
to include clarifying the type of Travel Board hearing 
desired.  Therefore, further appellate review by the Board 
must be deferred at this time in order to allow the RO to 
make appropriate arrangements for a hearing at their facility 
in Montgomery.

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.  In connection with 
this matter, the RO should clarify 
whether the veteran desires a video 
conference hearing before the Board in 
lieu of a Travel Board.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
hearing, or if he fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

